Citation Nr: 1705989	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  13-05 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to October 1967 and was awarded the Combat Infantry Badge (CIB).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Board denied the claim.  The Veteran subsequently appealed to the U.S. Court of Appeal for Veterans Claims (Court).  In a May 2016 Memorandum Decision, the Court vacated that portion of the Board's March 2015 decision that denied entitlement to service connection for erectile dysfunction.  That issue is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in the May 2016 Memorandum Decision, the Court vacated that portion of the Board's March 2015 decision that denied entitlement to service connection for erectile dysfunction.  Specifically, the Court found that the Board had erred by relying on a March 2010 VA opinion which concluded that:

As the Veteran has multiple risk factors in addition to diabetes for erectile dysfunction including history of cerebrovascular accident, hypertension, dyslipidemia and spinal stenosis and markedly low testosterone; in my opinion the Veteran's erectile dysfunction is LESS likely than not caused by or related to or worsened beyond natural progression by his history of diabetes mellitus.

The Court found that while the examiner's rationale that multiple risk factors were present may have been sufficient to explain that it was more likely that the appellant's erectile dysfunction had been caused by one or more of those factors, the rationale did not sufficiently explain why the Veteran's diabetes was not a contributing or aggravating factor.  As such, additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file in electronic records and a copy of this remand to the examiner who prepared the March 2010 VA examination or, if that examiner is unavailable, to another suitably qualified VA examiner.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion as to whether it is at least as likely as not that service-connected diabetes mellitus contributed to or aggravated (permanently made worse) erectile dysfunction.  If aggravation is found, the examiner should describe the extent of aggravation with as much detail as possible.  If there is no evidence of aggravation, a rationale should also be provided for that conclusion.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account in formulating the requested opinion.

2.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




